Exhibit e (iii) Letter Agreement to the Underwriting Agreement USAA Investment Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to paragraph 12 of the Underwriting Agreement dated as of June 25, 1993, as amended, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Investment Management Company (the Underwriter), please be advised that the Trust has established four new series of its shares (New Funds) as set forth below: USAA Cornerstone Conservative Fund USAA Cornerstone Moderately Conservative Fund USAA Cornerstone Aggressive Fund USAA Cornerstone Equity Fund Please be further advised that the Trust desires to retain the Underwriter to sell and distribute shares of the New Funds and to render other services to the New Funds as provided in the Underwriting Agreement. Please state below whether you are willing to render such services as provided in the Underwriting Agreement. USAA MUTUAL FUNDS TRUST Attest:/S/ CHRISTOPHER P. LAIA By:/S/DANIEL S. MCNAMARA Christopher P. Laia Daniel S. McNamara SecretaryPresident Dated: We are willing to render services to the New Funds as set forth in the Underwriting Agreement. USAA INVESTMENT MANAGEMENT COMPANY Attest: /S/ CHRISTOPHER P. LAIA By:/S/ BROOKS ENGLEHARDT Christopher P. Laia Brooks Englehardt Secretary Vice President Dated: Exhibit e (viii) State Street Bank and Trust Company 1200 Crown Colony Drive, CC1/5 Crown Colony Office Park Quincy, MA 02169 Attention:Eugene Usatin, Vice President Re:USAA Mutual Funds Trust(the “Fund”) Ladies and Gentlemen: Please be advised that the undersigned Fund has established four new series of shares to be known as the USAA Cornerstone Conservative Fund, USAA Cornerstone Moderately Conservative Fund, USAA Cornerstone Aggressive Fund, and USAA Cornerstone Equity Fund. In accordance with Section 18, the Additional Funds provision, of the Amended and Restated Custodian Agreement dated as of July 31, 2006, by and between USAA Mutual Funds Trust and State Street Bank and Trust Company (the “Custodian”) (the “Custodian Agreement”), the undersigned Fund hereby requests that the Custodian render services as custodian under the Custodian Agreement with respect to the USAA Cornerstone Conservative Fund, USAA Cornerstone Moderately Conservative Fund, USAA Cornerstone Aggressive Fund, and USAA Cornerstone Equity Fund become “Portfolios” under the Custodian Agreement. Kindly indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to the Fund and retaining one for your records. Sincerely, USAA MUTUAL FUNDS TRUST on behalf of: USAA Cornerstone Conservative Fund, USAA Cornerstone Moderately Conservative Fund, USAA Cornerstone Aggressive Fund, and USAA Cornerstone Equity Fund By:/S/ ADYM RYGMYR Name:Adym Rygmyr Title:Secretary, Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By:/S/ MICHAEL F. ROGERS Name:Michael F. Rogers Title:Executive Vice President, Duly Authorized Effective Date:June 8, 2012
